Opinion after re-hearing.

Chief Justice Robertson,
delivered the opinion of the court.
Satisfied with the opinion as between Hunt and the appellees, and that it was sustained by the record, we overruled the petition for a re-hearing as to him-; but doubting as between the appellees and Morrison's executor, a re-hearing was granted as to them.
On a review of the case, we are disposed to think that the appellees had a right to prosecute their cross bill against Morrison’s executor. But no decree was rendered on the cross bill against Clay. His bill was •dismissed, but the cross bill against him was not dismissed, nor did the decree say any thing about it. On the return of the cause to the circuit court, it will become proper (as the decree against Hunt, is reversed) to dispose of the cross bill against Clay.
Whether Morrison’s purchase of the slaves should be deemed fraudulent by operation of law, so far as bona fide creditors or purchasers may be affected by it, or whether the appellees are such bona fide creditors or purchasers, or whether (if they may have an eventual right to appropriate to their indemnification the value of the slaves) they have shewn, or should be required to show, what disposition has been made of all the other property contained in the deed to them, and should be required first to subject that, are questions entitled to consideration, but which it would be premature now to decide, as the circuit court has never adjudicated upon the case between these parties; and, therefore, we shall not now instruct the circuit court what decree to render. When that court shall have made a decree between these parties, and not sooner, this court may determine the case and dispose of all the points which may be involved in it.
As the former mandate may be construed as concluding the case as between Clay and Daniel and others, it is modified so as to conform to the instructions now given.
Decree reversed, and the cause is now remanded? *424withínstruction9 to dismiss the cross bill against Hunt, and to proceed to decree on the cross bill as between Morrison’s executor, and Daniel, Mason, Stockton, Everett and Garret.
Wickliffe and Wooley, for appellant; Crittenden, Hog-gin, Triplett and Hanson, for appellees.